Interim Decision #1318

MATTER

or AGOEDEMOS

In VISA. PETITION Proceedings
A-15192045
Decided by Board February 3,1984
Under Indiana law petitioner's marriage in that State while under 16 years of
age, the age of consent for females, is voidable and not void; therefore, in the
absence of action to void the marriage, it is considered valid for immigration
purposes and will sustain a visa petition to accord her spouse nonquota status.

The ease comes forward on appeal from the order of the District Director, Chicago District, dated December 10, 1968, denying the visa
petition for the reason that evidence presented in support of the visa
petition indicates that the petitioner was born on February 8, 1948, and
married the beneficiary on June 12, 1963; therefore, the petitioner's
marriage in Indiana was not legal in that the age of consent for females
entering into marriage in that state is sixteen.
The petitioner, a native -born citizen of the United States, seeks
nonquota status on behalf of her husband, a native and citizen of
Greece, born April 27, 1942. The parties were married at Crown
Point, Lake County, Indiana, on June 12, 1963. The visa petition indicates that the petitioner was born on February 8, 1947, at Milwaukee,
Wisconsin. However, the file contains the birth certificate of the
petitioner showing. that she was actually born on February 8, 1948,
and her birth certificate was filed on March 6, 1948.
An attempt was made to resolve the discrepancy in the age of the
petitioner. The petitioner's mother was interviewed on November 4,
1963, by a Service investigator. She insisted that her daughter was
16 years of age at the time of her marriage and that she accompanied
her daughter and was present during her marriage to the beneficiary
and gave her consent to the marriage. She would not furnish details
of the nature of the consent nor would she furnish any information
concerning an alleged subsequent church wedding ceremony in Milwaukee. She indicated that her daughter and her husband, the bone444

Interim Decision #1318
ficiary, were then living in Chicago. The petitioner's attorney stated
that the beneficiary expected to start work in Chicago on November
11, 1903, but that the petitioner returned from Chicago to reside with
her grandmother in Milwaukee. Reference is made to an affidavit of
the beneficiary that he became acquainted with his wife about three
months before their marriage and that their marriage was
consummated.
Upon the basis of the documentary evidence present in the record
concerning the birth of the petitioner, it is established that she was
born on February 8, 1948, and that at the time of her marriage on
June 12, 1963, she was fifteen years and four months old.
The issue in the case is whether the marriage of the petitioner to
the beneficiary is a legal one in view of the fact that she was under the
age of consent for females before entering such a marriage. The State
of Wisconsin, where the parties resided at the time of their marriage,
provides in section 245.02 of the Wisconsin Statutes of 1961 that every
female person who has attained the full age of marriage shall be
capable in law of contracting a marriage if otherwise competent;
that if the female is between the ages of 16 and 18, no license shall be
issued without the consent of the parents given before the county clerk
under oath or certified under the hand of such parents and properly
verified by affidavit before a notary public or other official authorized
by law to take affidavits, which certificate shall be filed of record in
the office of record in the office of said county clerk at the time of the
application for said license. Section 245.04 provides if any person
residing and intending to continue to reside in Wisconsin, who is disabled or prohibited from contracting a marriage under the laws of that
state, goes into another state or country and there contracts a marriage
prohibited or declared void under the laws of Wisconsin, such marriage
shall be void for all purposes in Wisconsin with the same effect as
though it had been entered into in Wisconsin. The Indiana Statutes,
section 44-101, provides the same minimum age requirement of 16
years, but provides that if satisfactory proof is furnished to the judge
of any circuit, superior or juvenile court that the female is pregnant
or that the parties desire to be married to each other and that the
parents consent thereto, then the judge may waive the minimum age
requirement and by written instrument authorize the clerk of the court
to issue the marriage license to the parties if they are otherwise qualified by law. Another provision of the Indiana Statutes, section 44202, provides that if the female is under the age of eighteen years the
marriage license cannot be issued unless the application for the license
is accoMpaiiied by a verified written consent by the parents and after
due consideration and investigation, the judge may direct the clerk

445

Interim Decision #1318
to issue a license without requiring the submission of any required
consent; that a person applying for a license to marry is required to
submit a certified copy of his birth record or other written evidence of
the date and place of birth. The penalties for failure of the clerk to
observe these requirements are established. Section 44-106 provides
that in the cases of voidable marriages, such as where either of the
parties to a marriage :than be incapable from want of age, tip came
may be declared void on application of the capable party but the
children of such marriage begotten before the same is annulled shall
be legitimate.
The pertinent question in the ease is whether this marriage was void
or voidable under Wisconsin or Indiana law. It has been held that
a marriage entered into by persons below the age of consent and above
the age of seven years who are capable of consummating the marriage
is voidable and not void; that during the time intervening between
such a marriage and a divorce on the ground of nonage the marriage
is valid, subject to a condition subsequent, such as a disaffirmance of
the marriage• The marriage of a woman when only fifteeen years of
age is not an absolute nullity but is valid until annulled by the judgment of a e,ourt.a In Indiana it has been held that females under 16
years of age cannot contract valid marriages and any female may have
such a marriage annulled unless the same is ratified after arriving at
the age of 16 years.° Section 44-106 of the Indiana Statutes includes
in the list of voidable marriages those contracted by persons incapable
from want of age. When either of the parties to such a marriage shall
be incapable from want of age, the same may be declared void on application of the incapable party in the case of want of age by a court
having jurisdiction to decree divorce; but the children of such marriages begotten before the marriage is annulled shall be legitimate.
The law appears to be clear, that both in the State of Wisconsin and
in the State of Indian; the marriage of a, person under the age of
consent is voidable and not void; that it may be ratified after arriving
at the age of 16 years; and that it is valid between the date of the marriage and the date of the divorce decree for nonage, subject to a condition subsequent such as a disaffirmane,e. As far as the record shows
the evidence indicates that the parties have consummated their
marriage and there is no indication of any act of disaffirrnance. The
parties appear to be living together except that they appear to be
temporarily separated due to the necessity of the beneficiary in obtainSwenson v. Swenson, 179 Wis. 530 192 N.W. 70; 17 Op. Atty. Elen. WU. 351.
a state v Cone,

56 Wis. 498.57 N.W. 50.

Henneger v. Lomas,145 Ind. 287, 44 N.E. 462.

446

Interim Decision #1318
lug employment in Chicago during which time the petitioner has
returned. to Milwaukee.
The fact that the petitioner might be permitted to disavow if she
does not ratify it after the age of 16 does not disturb the fact that it
is, at present, a valid and bona fide marriage. 4 Upon the present
record the appeal will be sustained.

ORDER: It is ordered that the appeal be sustained. and that the
visa petition be approved for nonquota status.
4

Of. Matter of 0

, 9I. & N. Dec. 89.

—

447

